EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Weichselbaum on 9 June 2022.
The application has been amended as follows: 
Claim 18 (currently amended).  A configuration, comprising:
	a modular multi-stage converter in a matrix configuration; and
	an asynchronous machine having a rotor and a stator, wherein the configuration is set up to operate in a generator mode for an injection of electrical energy into an AC voltage grid, wherein said asynchronous machine being operable in a double-fed configuration, wherein said asynchronous machine being connectable to the AC voltage grid by means of said modular multi-stage converter, and wherein said modular multi-stage converter is configured to operate in a motor mode of the configuration for a start-up of said asynchronous machine;
said modular multi-stage converter configured to supply said rotor with a start-up frequency that increases over time during the start-up of said asynchronous machine;
said modular multi-stage converter configured to short-circuit said stator during the start-up of said asynchronous machine until the start-up frequency has achieved or exceeded a predefined frequency threshold, and said modular multi-stage converter configured to discontinue short-circuiting said stator and to connect said stator to the AC voltage grid once the start-up frequency has achieved or exceeded the predefined frequency threshold; 
wherein the predefined frequency threshold is dependent on parameters defining at least one electrical property of said asynchronous machine; and
wherein said modular multi-stage converter is rated for a nominal capacity of between 20% and 50% of a nominal input power of said asynchronous machine.

Claim 29 (currently amended).  A method for operating a configuration for injecting electrical energy into an AC voltage grid, the configuration having an asynchronous machine, the method comprising the steps of:
	double-feeding the asynchronous machine, in a generator operating mode, by employment of a modular multi-stage converter in a matrix configuration, wherein the modular multi-stage converter is rated for a nominal capacity of between 20% and 50% of a nominal input power of the asynchronous machine; and 
	executing a start-up of the asynchronous machine by means of the modular multi-stage converter;
wherein, for the start-up of the asynchronous machine, the rotor is supplied, by means of the modular multi-stage converter, with a start-up frequency that increases over time; and
wherein, for the start-up of the asynchronous machine, the modular multi-stage converter short-circuits the stator during the start-up of the asynchronous machine until the start-up frequency has achieved or exceeded a predefined frequency threshold, and the modular multi-stage converter discontinues short-circuiting the stator and connects the stator to the AC voltage grid once the start-up frequency has achieved or exceeded the predefined frequency threshold; and
wherein the predefined frequency threshold is dependent on parameters defining at least one electrical property of said asynchronous machine.

Claim 36 (new).  The method according to claim 29, wherein the at least one electrical property includes inductances of the asynchronous machine.

Claim 37 (new).  The configuration according to claim 18, wherein the at least one electrical property includes inductances of the asynchronous machine.













DETAILED ACTION
Response to Arguments
An examiner’s amendment that overcomes the current rejection was agreed upon in the AFCP 2.0 interview of 9 June 2022.
Allowable Subject Matter
Claims 18-30 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the configuration of claim 18, specifically comprising:
wherein the predefined frequency threshold is dependent on parameters defining at least one electrical property of said asynchronous machine, in the context of the other components in the claim.
In other words, the cited prior art teaches the predefined frequency threshold being dependent on speed.  This is not deemed to be an electoral property, as currently claimed. 
Claim 29 is allowed for reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832